By Judge F. Bruce Bach
This matter is before the Court on Defendant’s Motion to Dismiss the Rule to Show Cause why he should not be adjudged an habitual offender under Virginia Code § 46.2-351. The Court sustains the motion.
The Commonwealth submitted three abstracts of conviction in accordance with § 46.2-352. Under Nesselrodt v. Commonwealth, 444 S.E.2d 261 (Va. App. 1994), each abstract must satisfy the requirements of § 46.2-386, including the requirement that the abstract be “certified by the general district court . . . judge or clerk.” Certifications which do not establish the signer’s legal authority to act for the Clerk of Court, are deficient. Carroll v. Commonwealth, 10 Va. App. 686 (1990). Accordingly, this Court disregards the abstract from the General District Court of Prince William County which contains the following certification:
I certify this as a true abstract of the records of this Court as it relates to the Charge, Judgment and Penalty.
/s/ Terry King 10/19/90
Authorized Signature Date
Terry King is not the Clerk of the Court, and the abstract “does not state that she is a deputy clerk, nor does it contain initials or other indicia to demonstrate that she is a deputy clerk.” Id. at 140. This cause of action is dismissed.